Citation Nr: 0805081	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  04-11 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003, August 2006, and 
October 2006 rating decisions of the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In November 2007, the veteran testified before the Acting 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran is seeking service connection for hepatitis C, an 
increased rating for PTSD, and a TDIU.  On review, the Board 
finds that further development is necessary prior to 
analyzing the claims of the merits.

During his November 2007 hearing, the veteran indicated that 
he had received recent treatment for his hepatitis C and PTSD 
at the Little Rock VA Medical Center (VAMC).  He also 
indicated that he would be receiving hepatitis treatment at 
Baptist Hospital, a private hospital, in the near future.  
Thus, the Board finds that the most current records from the 
Little Rock VAMC and the Baptist Hospital should be obtained.  
Further, the Board notes that the veteran last underwent a VA 
PTSD examination in July 2006.  He has since reported 
increasing PTSD symptomatology.  Specifically, during his 
November 2007 hearing, he testified that he had recently 
attended a PTSD program due to suicidal ideation.  Given that 
the veteran has sought treatment for his PTSD since his last 
VA examination and reports increased PTSD symptomatology, the 
Board finds that an additional examination is necessary to 
determine the current nature and severity of his service-
connected PTSD.

Finally, the Court of Appeals for Veterans Claims has held 
that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Entitlement to TDIU 
requires consideration of the effect on employability of all 
service-connected disabilities.  Therefore, the decision on 
the issue of service connection for hepatitis C and increased 
rating claim for PTSD could have a significant impact on the 
outcome of the veteran's TDIU claim and the Board finds this 
issue to be inextricably intertwined.  Thus, adjudication of 
the TDIU claim will be held in abeyance pending further 
development.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should issue a corrective VCAA 
notification letter to the veteran with 
regard to issue of entitlement to an 
increased rating for the 
service-connected PTSD.  See 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. Jan. 30, 2008).  In 
particular, the letter must notify the 
veteran that, to substantiate his 
increased rating claim, 

(a)  he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his 
service-connected PTSD and the effect 
that the worsening has on his employment 
and daily life; 

(b)  if the Diagnostic Code (DC) under 
which he is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on his employment and 
daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to him; 

(c)  should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability from 
0% to as much as 100% (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and 

(d)  the notice must also provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  The AOJ should also obtain and 
associate with the claims folder all 
records of hepatitis C and psychiatric 
treatment that the veteran has received 
at the Little Rock VAMC since June 2007.  

3.  After securing the necessary 
authorization and release form(s), the 
AOJ should request and associate with the 
claims folder all records concerning 
hepatitis C treatment since November 2007 
from the Baptist Hospital.  

4.  Thereafter, the veteran should be 
afforded a VA examination in order to 
determine the current severity of his 
service-connected PTSD.  Prior to the 
examination, the examiner is requested to 
review the claims folder, to include any 
newly VA and private treatment records.  
All findings, and the reasons and bases 
therefore, should be set forth in detail.  

The examiner is requested to: 

(a) determine all current manifestations 
associated with the veteran's service-
connected PTSD and to comment on their 
severity; and

(b) specifically address the degree of 
social and occupational impairment caused 
by the veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.  

5.  Following the above, the AOJ should 
re-adjudicate the claims for service 
connection for hepatitis C, increased 
rating for PTSD, and TDIU.  If any 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  An appropriate period 
of time should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


